Exhibit [Insert Logo Here] for immediate release Nicole christian (650) 849-1649 Essex Announces First Quarter 2009 Earnings Results Recurring funds from operations increased 9.4% for the first quarter 2009 Palo Alto, California—April 29, 2009—Essex Property Trust, Inc. (NYSE:ESS) announces its first quarter 2009 earnings results and related business activities. Fund from Operations (“FFO”) for the quarter ended March 31, 2009, totaled $71.8 million, or $2.50 per diluted share compared to $44.8 million, or $1.64 per diluted share for the quarter ended March 31, 2008.Interest expense and gains from the redemption of exchangeable bonds have been adjusted for both quarters for the retrospective adoption of FSP No. APB 14-1 “Accounting for Convertible Debt Instruments That May be Settled In Cash upon Conversion (Including Partial Cash Settlement)” as of January 1, 2009. The Company’s FFO, excluding non-recurring items, increased 9.4% per diluted share or $5.6 million for the quarter ended March 31, 2009 compared to the quarter ended March 31, 2008. A reconciliation of FFO for non-recurring items can be found on page S-3 in the Company’s Supplemental Financial Information package.The following non-recurring items impacted the Company’s first quarter results for 2009 and 2008: · In 2009, the Company repurchased $58.2 million of its $149.5 million Series G Cumulative Convertible Preferred Stock at a discount to its carrying value, and the excess of the carrying value over the cash paid to redeem the Series G stock totaled $25.7 million. · In 2009, the Company recognized a gain of $6.1 million from the early retirement of $71.3 million of the 3.625% exchangeable bonds. · In 2009, the Company wrote-off an investment in a joint venture development project for $5.8 million. · In 2009, the Company realized a gain of $1.0 million from the sale of marketable securities. · In 2009, the Company recorded income generated from TRS activities totaling $0.6 million. · In 2008, the Company recorded preferred income from its interest in a joint venture of $6.3 million. Net income available to common stockholders for the quarter ended March 31, 2009 totaled $42.3 million, or $1.53 per diluted share, compared to net income available to common stockholders of $14.8 million, or $0.59 per diluted share, for the quarter ended March 31, 2008. SAME-PROPERTY OPERATIONS Same-property operating results exclude properties that do not have comparable results.The table below illustrates the percentage change in same-property revenues, operating expenses, and net operating income (“NOI”) for the quarter ended March 31, 2009, compared to the quarter ended March 31, 2008: Q1 2009 compared to Q1 2008 Revenues Expenses NOI Southern California -0.2 % 0.1 % -0.4 % Northern California 5.0 % -1.7 % 8.4 % Seattle Metro 4.0 % 5.5 % 3.3 % Same-property average 2.0 % 0.5 % 2.7 % 925 East Meadow Drive Palo Alto California 94313 telephone facsimile 650 494 www.essexpropertytrust.com The table below illustrates the sequential percentage change in same-property revenues, expenses, and NOI for the quarter ended March 31, 2009 versus the quarter ended December 31, 2008: Q1 2009 compared to Q4 2008 Revenues Expenses NOI Southern California -0.7 % -2.5 % 0.2 % Northern California -0.9 % -7.2 % 2.2 % Seattle Metro -1.1 % -2.9 % -0.2 % Same-property average -0.8 % -4.0 % 0.7 % Same-property financial occupancies for the quarters ended are as follows: 3/31/09 12/31/08 3/31/08 Southern California 96.5 % 95.8 % 95.1 % Northern California 97.6 % 97.6 % 96.7 % Seattle Metro 97.3 % 97.2 % 96.8 % Same-property average 97.0 % 96.6 % 95.9 % DISPOSITIONS During the first quarter, the Company sold Carlton Heights Villas, a 70-unit community located in Santee, California for $6.9 million, and Grand Regency, a 60-unit community located in Escondido, California for $5.0 million.Both communities were acquired in 2002 as part of the John M. Sachs merger. DEVELOPMENT During mid-February, initial occupancy began at The Grand located in downtown Oakland, California.Currently the community is approximately 60 percent leased.The lease-up of the community is expected to reach stabilization in 2009. The Company received temporary certificate of occupancy in April for the first of two phases of the development at Studio 40-41, a 149-unit development located in Studio City, California and owned by the Essex Apartment Value Fund II, L.P. (“Fund II”).Currently, the community is approximately 15 percent leased.The community consists of two 4-story buildings and features a fitness center, game room and conference room for residents. Also nearing completion is Cielo, located in Chatsworth, California, and owned by Fund II.The 119-unit community consists of one 3-story building over a level of parking.Cielo is situated within a larger master planned single family community, and amenities at the property include gated access, clubhouse, pool, spa and a barbecue area.Pre-leasing activities are to commence in June 2009 and initial occupancy in July 2009. Additional information pertaining to the location of all development projects, related costs and construction timelines can be found on page S-9 in the Company’s Supplemental Financial Information package. JOINT VENTURES The
